ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-11-22_ORD_01_NA_00_FR.txt.                                INTERNATIONAL COURT OF JUSTICE


                                REPORTS OF JUDGMENTS,
                             ADVISORY OPINIONS AND ORDERS


               CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                           IN THE BORDER AREA
                                 (COSTA RICA v. NICARAGUA)


                     CONSTRUCTION OF A ROAD IN COSTA RICA
                          ALONG THE SAN JUAN RIVER
                                 (NICARAGUA v. COSTA RICA)

                    REQUEST PRESENTED BY COSTA RICA FOR THE INDICATION
                               OF NEW PROVISIONAL MEASURES


                               ORDER OF 22 NOVEMBER 2013




                                      2013
                               COUR INTERNATIONALE DE JUSTICE


                                  RECUEIL DES ARRÊTS,
                           AVIS CONSULTATIFS ET ORDONNANCES


              CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                      DANS LA RÉGION FRONTALIÈRE
                                 (COSTA RICA c. NICARAGUA)


                    CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                          LE LONG DU FLEUVE SAN JUAN
                                 (NICARAGUA c. COSTA RICA)

                      DEMANDE EN INDICATION DE NOUVELLES MESURES
                       CONSERVATOIRES PRÉSENTÉE PAR LE COSTA RICA


                            ORDONNANCE DU 22 NOVEMBRE 2013




5 Ord 1051.indb 1                                                        24/06/14 15:58

                                                  Official citation :
                          Certain Activities Carried Out by Nicaragua in the Border Area
                         (Costa Rica v. Nicaragua) ; Construction of a Road in Costa Rica
                               along the San Juan River (Nicaragua v. Costa Rica),
                                Provisional Measures, Order of 22 November 2013,
                                             I.C.J. Reports 2013, p. 354




                                             Mode officiel de citation :
                        Certaines activités menées par le Nicaragua dans la région frontalière
                        (Costa Rica c. Nicaragua) ; Construction d’une route au Costa Rica
                               le long du fleuve San Juan (Nicaragua c. Costa Rica),
                             mesures conservatoires, ordonnance du 22 novembre 2013,
                                              C.I.J. Recueil 2013, p. 354




                                                                                  1051
                                                                  Sales number
                    ISSN 0074-4441                                No de vente:
                    ISBN 978-92-1-071166-1




5 Ord 1051.indb 2                                                                                24/06/14 15:58

                                                                22 NOVEMBER 2013

                                                                       ORDER




                    CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                                IN THE BORDER AREA
                               (COSTA RICA v. NICARAGUA)

                       CONSTRUCTION OF A ROAD IN COSTA RICA
                            ALONG THE SAN JUAN RIVER
                               (NICARAGUA v. COSTA RICA)

                       REQUEST PRESENTED BY COSTA RICA FOR THE INDICATION
                                 OF NEW PROVISIONAL MEASURES




                    CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                            DANS LA RÉGION FRONTALIÈRE
                               (COSTA RICA c. NICARAGUA)

                      CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                            LE LONG DU FLEUVE SAN JUAN
                               (NICARAGUA c. COSTA RICA)

                         DEMANDE EN INDICATION DE NOUVELLES MESURES
                          CONSERVATOIRES PRÉSENTÉE PAR LE COSTA RICA




                                                               22 NOVEMBRE 2013

                                                                 ORDONNANCE




5 Ord 1051.indb 3                                                                  24/06/14 15:58

                                                                                            354




                                  COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2013
                                                                                                        2013
                                                                                                   22 novembre
                                                                                                   Rôle général
                                                22 novembre 2013                                   nos 151 et 152


        CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                DANS LA RÉGION FRONTALIÈRE
                                       (COSTA RICA c. NICARAGUA)


             CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                   LE LONG DU FLEUVE SAN JUAN
                                       (NICARAGUA c. COSTA RICA)


                        DEMANDE EN INDICATION DE NOUVELLES MESURES
                         CONSERVATOIRES PRÉSENTÉE PAR LE COSTA RICA




                                                ORDONNANCE


                    Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                                MM. Owada, Keith, Bennouna, Skotnikov, Cançado Trin-
                                dade, Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                                Mme Sebutinde, M. Bhandari, juges ; MM. Guillaume, Dugard,
                                juges ad hoc ; M. Couvreur, greffier.


                      La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu les articles 41 et 48 de son Statut et les articles 73, 74 et 75 de son
                    Règlement,

                                                                                              4




5 Ord 1051.indb 5                                                                                         24/06/14 15:58

                    certaines activités ; construction d’une route (ordonnance 22 XI 13) 355

                      Rend l’ordonnance suivante :
                      Considérant que :
                       1. Par requête déposée au Greffe de la Cour le 18 novembre 2010, le
                    Gouvernement de la République du Costa Rica (ci‑après le « Costa Rica »)
                    a introduit une instance contre le Gouvernement de la République du
                    Nicaragua (ci‑après le « Nicaragua ») à raison de « l’incursion en territoire
                    costa‑ricien de l’armée nicaraguayenne, [de] l’occupation et [de] l’utilisa-
                    tion d’une partie de celui‑ci », ainsi que de « graves dommages causés à ses
                    forêts pluviales et zones humides protégées », de « dommages [que le
                    Nicaragua] entend causer au [fleuve] Colorado » et « des activités de
                    dragage et de creusement d’un canal qu’il mène … dans le fleuve San
                    Juan » (affaire relative à Certaines activités menées par le Nicaragua dans
                    la région frontalière (Costa Rica c. Nicaragua), ci‑après l’« affaire Costa
                    Rica c. Nicaragua »). Selon le Costa Rica, ces activités nicaraguayennes
                    comprenaient la construction d’un canal (« caño » en espagnol) à travers
                    son territoire, entre le fleuve San Juan et la lagune de los Portillos.
                       2. Le 18 novembre 2010, après avoir déposé sa requête, le Costa Rica
                    a également présenté une demande en indication de mesures conserva-
                    toires en application de l’article 41 du Statut de la Cour et des articles 73
                    à 75 de son Règlement.
                       3. Par ordonnance du 8 mars 2011 rendue dans cette affaire (ci‑après
                    l’« ordonnance du 8 mars 2011 »), la Cour a indiqué les mesures conserva-
                    toires suivantes à l’intention des deux Parties :
                       « 1) Chaque Partie s’abstiendra d’envoyer ou de maintenir sur le terri-
                            toire litigieux, y compris le caño, des agents, qu’ils soient civils, de
                            police ou de sécurité ;
                         2) Nonobstant le point 1 ci‑dessus, le Costa Rica pourra envoyer sur
                            le territoire litigieux, y compris le caño, des agents civils chargés
                            de la protection de l’environnement dans la stricte mesure où un
                            tel envoi serait nécessaire pour éviter qu’un préjudice irréparable
                            ne soit causé à la partie de la zone humide où ce territoire est situé ;
                            le Costa Rica devra consulter le Secrétariat de la convention de
                            Ramsar au sujet de ces activités, informer préalablement le Nica-
                            ragua de celles‑ci et faire de son mieux pour rechercher avec ce
                            dernier des solutions communes à cet égard ;
                         3) Chaque Partie s’abstiendra de tout acte qui risquerait d’aggraver
                            ou d’étendre le différend dont la Cour est saisie ou d’en rendre la
                            solution plus difficile ;
                         4) Chaque Partie informera la Cour de la manière dont elle assure
                            l’exécution des mesures conservatoires ci‑dessus indiquées. » (Cer‑
                            taines activités menées par le Nicaragua dans la région frontalière
                            (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance du
                            8 mars 2011, C.I.J. Recueil 2011 (I), p. 27‑28, par. 86.)
                       4. Par ordonnance du 5 avril 2011, la Cour a fixé au 5 décembre 2011
                    et au 6 août 2012, respectivement, les dates d’expiration des délais pour le

                                                                                                  5




5 Ord 1051.indb 7                                                                                      24/06/14 15:58

                    certaines activités ; construction d’une route (ordonnance 22 XI 13) 356

                    dépôt, en l’affaire, d’un mémoire du Costa Rica et d’un contre‑mémoire
                    du Nicaragua. Le mémoire et le contre‑mémoire ont été déposés dans les
                    délais ainsi fixés.
                       5. Lors d’une réunion que le président de la Cour a tenue avec les
                    représentants des Parties le 19 septembre 2012, celles‑ci sont convenues de
                    ne pas demander à la Cour d’autoriser le dépôt d’une réplique et d’une
                    duplique en l’affaire Costa Rica c. Nicaragua.
                       6. Par requête déposée au Greffe de la Cour le 22 décembre 2011, le
                    Nicaragua a introduit une instance contre le Costa Rica à raison
                    d’« atteintes à [s]a souveraineté … et [de] dommages importants à l’envi-
                    ronnement sur son territoire », faisant notamment grief au Costa Rica
                    d’avoir entrepris « un chantier d’envergure … à quelques mètres de la zone
                    frontalière » séparant les deux pays, le long du fleuve San Juan, dans le
                    cadre de la construction d’une nouvelle route (affaire relative à la Construc‑
                    tion d’une route au Costa Rica le long du fleuve San Juan (Nicaragua
                    c. Costa Rica), ci‑après l’« affaire Nicaragua c. Costa Rica »). Le Nicara-
                    gua soutient en outre dans sa requête que cette nouvelle route cause au
                    fleuve des dommages permanents et à grande échelle, dus « à l’élan que ce
                    projet imprime inéluctablement aux activités agricoles et industrielles ».
                       7. Par ordonnance du 23 janvier 2012, la Cour a fixé au 19 décembre 2012
                    et au 19 décembre 2013, respectivement, les dates d’expiration des délais
                    pour le dépôt d’un mémoire du Nicaragua et d’un contre‑mémoire du
                    Costa Rica dans cette dernière affaire. Le mémoire a été déposé dans le
                    délai ainsi fixé.
                       8. Lors du dépôt de son mémoire en l’affaire Nicaragua c. Costa Rica,
                    le Nicaragua a notamment prié la Cour d’« examiner d’office si les cir-
                    constances de l’affaire exige[aie]nt l’indication de mesures conserva-
                    toires ». Par lettres en date du 11 mars 2013, le greffier a fait savoir aux
                    Parties que la Cour considérait que les circonstances de cette affaire, telles
                    qu’elles se présentaient alors à elle, n’étaient pas de nature à exiger l’exer-
                    cice de son pouvoir d’indiquer d’office des mesures conservatoires en
                    vertu de l’article 75 du Règlement.
                       9. Par deux ordonnances distinctes datées du 17 avril 2013, la Cour a
                    joint les instances dans les affaires Costa Rica c. Nicaragua et Nicaragua
                    c. Costa Rica.
                       10. Le 23 mai 2013, le Costa Rica, se référant à l’article 41 du Statut de
                    la Cour et à l’article 76 de son Règlement, a déposé au Greffe une
                    demande tendant à la modification de l’ordonnance du 8 mars 2011 (voir
                    paragraphe 3 ci‑dessus). Dans ses observations écrites y afférentes, le
                    Nicaragua a prié la Cour de rejeter la demande du Costa Rica tout en
                    l’invitant, à son tour, à modifier ou adapter l’ordonnance du 8 mars 2011
                    sur le fondement de l’article 76 de son Règlement.
                       11. Par ordonnance du 16 juillet 2013, la Cour a déclaré que les cir-
                    constances, telles qu’elles se présentaient alors à elle, n’étaient pas de
                    nature à exiger l’exercice de son pouvoir de modifier les mesures indiquées
                    dans l’ordonnance du 8 mars 2011. La Cour a néanmoins réaffirmé les
                    mesures conservatoires indiquées le 8 mars 2011, en particulier celle enjoi-

                                                                                                 6




5 Ord 1051.indb 9                                                                                     24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 357

                 gnant aux Parties de « s’abst[enir] de tout acte qui risquerait d’aggraver
                 ou d’étendre le différend dont [elle] est saisie ou d’en rendre la solution
                 plus difficile ».
                    12. Le 24 septembre 2013, le Costa Rica, se référant à l’article 41 du
                 Statut de la Cour et aux articles 73, 74 et 75 de son Règlement, a déposé
                 au Greffe une demande en indication de nouvelles mesures conservatoires,
                 datée du 23 septembre 2013, en l’affaire Costa Rica c. Nicaragua. Le
                 Costa Rica précise dans sa demande que celle‑ci ne tend pas à obtenir la
                 modification de l’ordonnance du 8 mars 2011, mais constitue « une
                 demande distincte, fondée sur des faits nouveaux ».
                    13. Dans sa demande, le Costa Rica indique que, depuis le prononcé
                 de l’ordonnance du 16 juillet 2013 sur les demandes des Parties tendant à
                 la modification des mesures indiquées dans l’ordonnance du 8 mars 2011,
                 il a eu connaissance, au moyen d’images satellite, de « nouvelles activités,
                 aux conséquences graves, du Nicaragua dans le territoire litigieux ».
                 En particulier, il soutient que le Nicaragua a entrepris de construire
                 deux nouveaux caños artificiels dans le territoire en question. Ces deux
                 caños se trouvent, selon le demandeur, dans la partie septentrionale du
                 territoire litigieux, le plus grand étant celui situé à l’est (ci‑après le « caño
                 oriental »).
                    14. Le Costa Rica ajoute dans sa demande que, après avoir découvert
                 l’existence de ces deux nouveaux caños, il a « immédiatement protesté
                 auprès du Nicaragua » par lettre datée du 16 septembre 2013. Dans cette
                 lettre, il le priait de mettre fin sans délai à toute activité de construction
                 dans le territoire litigieux, de fournir une explication au sujet de ses acti-
                 vités ainsi que de la présence de matériel et d’agents nicaraguayens dans
                 ce territoire, et de veiller à ce que nul ne pénètre dans le territoire en
                 question depuis le sol nicaraguayen. Le Costa Rica affirme que, dans une
                 réponse datée du 18 septembre 2013, le Nicaragua a « refusé de mettre
                 immédiatement un terme à ses activités de construction », « allant même
                 jusqu’à nier l’existence des nouveaux caños artificiels alors que des images
                 satellite en apport[ai]ent la preuve irréfutable ».
                    15. Au terme de sa demande en indication de nouvelles mesures conser-
                 vatoires, le Costa Rica prie la Cour :
                      « dans l’attente de la décision qu’elle rendra sur le fond de [l’]affaire,
                      d’indiquer d’urgence, afin d’empêcher qu’il soit une nouvelle fois
                      porté atteinte à son intégrité territoriale ou que de nouveaux dom-
                      mages irréparables soient causés au territoire en question, les mesures
                      conservatoires suivantes, à savoir :
                      1) la suspension immédiate et inconditionnelle de tous travaux de
                         dragage ou autres dans le territoire litigieux et, en particulier, la
                         cessation dans ce territoire de tous travaux sur les deux nouveaux
                         caños artificiels visibles sur les images satellite figurant à l’an-
                         nexe 8 [jointes à sa demande] ;
                      2) l’obligation, pour le Nicaragua, de retirer immédiatement du ter-
                         ritoire litigieux tous agents, installations (y compris les tentes de

                                                                                                7




5 Ord 1051.indb 11                                                                                   24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 358

                        campement) et matériel (notamment de dragage) qui y ont été
                        introduits par lui‑même ou par toute personne relevant de sa juri-
                        diction ou provenant de son territoire ;
                     3) l’autorisation, pour le Costa Rica, d’effectuer dans le territoire
                        litigieux, sur les deux nouveaux caños artificiels et les zones envi-
                        ronnantes, tous travaux de remise en état qui se révéleront néces-
                        saires pour empêcher qu’un préjudice irréparable soit causé audit
                        territoire ; et
                     4) l’obligation, pour chacune des Parties, d’informer la Cour immé-
                        diatement, et au plus tard une semaine après le prononcé de l’or-
                        donnance, de la manière dont elles assurent la mise en œuvre des
                        mesures conservatoires susmentionnées ».
                 Le Costa Rica ajoute qu’il « se réserve le droit de modifier [s]a … demande
                 et les mesures sollicitées à la lumière des nouvelles informations
                 qu’il ­pourrait obtenir concernant les projets et actes unilatéraux du Nica-
                 ragua ».
                    16. Le greffier a immédiatement communiqué copie de ladite demande
                 au Gouvernement du Nicaragua. Il a également informé le Secrétaire
                 général de l’Organisation des Nations Unies du dépôt par le Costa Rica
                 de cette demande en indication de nouvelles mesures conservatoires.
                    17. Au cours des audiences publiques tenues les 14, 15, 16 et 17 octobre
                 2013 en vertu du paragraphe 3 de l’article 74 du Règlement, des observa-
                 tions orales sur la demande en indication de nouvelles mesures conserva-
                 toires ont été présentées par :
                 Au nom du Costa Rica : S. Exc. M. Edgar Ugalde Alvarez, agent,
                                           M. Sergio Ugalde, coagent,
                                           M. Samuel Wordsworth,
                                           M. James Crawford,
                                           M. Marcelo Kohen.
                 Au nom du Nicaragua :	S. Exc. M. Carlos José Argüello Gómez, agent,
                                           M. Paul S. Reichler,
                                           M. Stephen C. McCaffrey,
                                           M. Alain Pellet.
                    18. Au cours des audiences, des questions ont été posées par des
                 membres de la Cour au Nicaragua, questions auxquelles ce dernier a
                 répondu oralement ; le Costa Rica s’est prévalu de son droit d’exposer à
                 l’audience ses observations sur les réponses du Nicaragua.
                    19. Au terme de son second tour d’observations orales, le Costa Rica a
                 prié la Cour d’indiquer des mesures conservatoires dont le libellé est iden-
                 tique à celui des mesures contenues dans sa demande (voir paragraphe 15
                 ci‑dessus).
                    20. Au terme de son second tour d’observations orales, le Nicaragua a
                 déclaré ce qui suit :
                       « Conformément à l’article 60 du Règlement de la Cour et vu la
                     demande en indication de mesures conservatoires introduite par la

                                                                                           8




5 Ord 1051.indb 13                                                                              24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 359

                     République du Costa Rica ainsi que les plaidoiries de celles‑ci, la
                     République du Nicaragua prie respectueusement la Cour,
                      — pour les motifs exposés à l’audience et pour tous autres motifs
                          que la Cour pourrait retenir, de rejeter la demande en indica-
                          tion de mesures conservatoires introduite par la République
                          du Costa Rica. »

                                                        *
                                                    *       *

                                        I. Compétence prima facie

                    21. La Cour ne peut indiquer des mesures conservatoires que si les dis-
                 positions invoquées par le demandeur semblent prima facie constituer une
                 base sur laquelle sa compétence pourrait être fondée, mais n’a pas besoin
                 de s’assurer de manière définitive qu’elle a compétence quant au fond de
                 l’affaire (voir, par exemple, Questions concernant l’obligation de poursuivre
                 ou d’extrader (Belgique c. Sénégal), mesures conservatoires, ordonnance du
                 28 mai 2009, C.I.J. Recueil 2009, p. 147, par. 40).
                    22. Le Costa Rica entend fonder la compétence de la Cour en l’espèce,
                 d’une part, sur l’article XXXI du traité américain de règlement pacifique
                 signé à Bogotá le 30 avril 1948 et, d’autre part, sur sa déclaration faite le
                 20 février 1973 en vertu du paragraphe 2 de l’article 36 du Statut, ainsi
                 que sur la déclaration faite par le Nicaragua le 24 septembre 1929 en
                 vertu de l’article 36 du Statut de la Cour permanente de Justice interna-
                 tionale (telle que modifiée le 23 octobre 2001) et considérée, pour la durée
                 lui restant à courir, comme comportant acceptation de la juridiction obli-
                 gatoire de la présente Cour, conformément au paragraphe 5 de l’article 36
                 de son Statut.
                    23. La Cour rappelle que, dans son ordonnance du 8 mars 2011, elle a
                 conclu que « les instruments invoqués par le Costa Rica sembl[ai]ent,
                 prima facie, constituer une base sur laquelle [elle] pourrait fonder sa com-
                 pétence pour se prononcer sur le fond, lui permettant, si elle estim[ait] que
                 les circonstances l’exige[aie]nt, d’indiquer des mesures conservatoires »
                 (Certaines activités menées par le Nicaragua dans la région frontalière
                 (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance du
                 8 mars 2011, C.I.J. Recueil 2011 (I), p. 18, par. 52). La Cour note en
                 outre que le Nicaragua n’a soulevé aucune exception à sa compétence
                 dans le délai visé au paragraphe 1 de l’article 79 de son Règlement. Dans
                 ces circonstances, la Cour estime qu’elle peut connaître de la présente
                 demande en indication de nouvelles mesures conservatoires.


                           II. Les droits dont la protection est recherchée
                                        et les mesures demandées

                   24. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
                 de l’article 41 de son Statut a pour objet de sauvegarder, dans l’attente de

                                                                                            9




5 Ord 1051.indb 15                                                                               24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 360

                 sa décision sur le fond de l’affaire, les droits revendiqués par chacune
                 des parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder
                 par de telles mesures les droits que l’arrêt qu’elle aura ultérieurement
                 à rendre pourrait éventuellement reconnaître à l’une ou à l’autre des
                 ­parties. Dès lors, la Cour ne peut exercer ce pouvoir que si les droits
                  ­allégués par la partie qui demande des mesures apparaissent au moins
                   plausibles (voir, par exemple, Certaines activités menées par le Nicara‑
                   gua dans la région frontalière (Costa Rica c. Nicaragua), mesures conser‑
                   vatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 18,
                   par. 53).
                      25. Par ailleurs, un lien doit exister entre les droits qui font l’objet de
                   l’instance pendante devant la Cour sur le fond de l’affaire et les mesures
                   conservatoires sollicitées (ibid., par. 54).
                      26. Les droits que le Costa Rica cherche à protéger sont ses droits allé-
                   gués à la souveraineté sur le territoire qu’il nomme Isla Portillos, à l’inté-
                   grité territoriale et son droit de protéger l’environnement sur les espaces
                   sur lesquels il est souverain. Ces droits sont en cause parce que le Nica­
                   ragua affirme, pour sa part, détenir la souveraineté sur la partie septen-
                   trionale de Isla Portillos, c’est‑à‑dire sur la zone définie comme étant le
                   « territoire litigieux » au paragraphe 55 de l’ordonnance rendue par la
                   Cour le 8 mars 2011.
                      27. A ce stade de la procédure, la Cour n’a pas à départager les préten-
                   tions des Parties à la souveraineté sur le territoire litigieux et n’a pas à
                   établir de façon définitive l’existence des droits dont le Costa Rica reven-
                   dique la protection, ni celle des droits que le Nicaragua estime siens. Pour
                   les besoins de l’examen de la présente demande en indication de nouvelles
                   mesures conservatoires, la Cour doit seulement décider si les droits reven-
                   diqués par le Costa Rica sur le fond, et dont il sollicite la protection, sont
                   plausibles.
                      28. Dans son ordonnance du 8 mars 2011, la Cour a considéré que, si
                   « les mesures conservatoires qu’elle pourrait indiquer ne préjugeraient d’au-
                   cun titre », il apparaissait toutefois « que le titre de souveraineté revendiqué
                 par le Costa Rica sur l’entièreté de Isla Portillos [était] plausible » (ibid.,
                 p. 19, par. 58). La Cour ne voit aucune raison de s’écarter de cette conclu-
                   sion dans le contexte de la présente demande du Costa Rica. De plus, dans
                   la mesure où le titre revendiqué par celui‑ci est plausible, la Cour considère
                   que tout dommage futur causé à l’environnement du territoire litigieux por-
                   terait atteinte aux droits que le Costa Rica prétend détenir sur ce territoire.
                   La Cour conclut en conséquence que les droits dont le Costa Rica recherche
                   la protection sont plausibles.
                      29. La Cour en vient maintenant au lien entre les droits dont la protec-
                   tion est recherchée et les mesures conservatoires demandées.
                      30. La première mesure conservatoire demandée par le Costa Rica
                   tend à assurer la suspension immédiate et inconditionnelle de tous tra-
                   vaux de dragage ou autres dans le territoire litigieux et, en particulier, la
                   cessation dans ce territoire de tous travaux sur les deux nouveaux caños.
                   A cet égard, le Costa Rica a appelé l’attention de la Cour sur les effets que

                                                                                                10




5 Ord 1051.indb 17                                                                                    24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 361

                 la construction de ces deux caños risquait d’avoir sur le territoire litigieux
                 et sur le cours du fleuve San Juan. Cette construction risquerait de porter
                 atteinte aux droits de souveraineté que l’arrêt au fond pourrait recon-
                 naître au Costa Rica, ainsi qu’aux droits s’y rattachant en matière envi-
                 ronnementale. Il existe donc un lien entre les droits revendiqués par le
                 Costa Rica et la première mesure conservatoire demandée.
                    31. La deuxième mesure conservatoire demandée par le Costa Rica
                 consiste à ordonner au Nicaragua de retirer immédiatement du territoire
                 litigieux tous agents, installations (y compris les tentes de campement) et
                 matériel (notamment de dragage) qui y ont été introduits par lui‑même ou
                 par toute personne relevant de sa juridiction ou provenant de son terri-
                 toire. A cet égard, la Cour considère que la présence d’agents, d’installa-
                 tions et de matériel nicaraguayens dans le territoire litigieux risque de
                 porter atteinte aux droits de souveraineté que l’arrêt au fond pourrait
                 reconnaître au Costa Rica. Il existe donc un lien entre les droits de souve-
                 raineté revendiqués par le Costa Rica et la deuxième mesure conserva-
                 toire demandée.
                    32. La troisième mesure conservatoire demandée par le Costa Rica
                 tend à permettre à celui‑ci d’effectuer dans le territoire litigieux, sur les
                 deux nouveaux caños et les zones attenantes, tous travaux de remise en
                 état qui se révéleraient nécessaires pour empêcher qu’un préjudice irrépa-
                 rable soit causé audit territoire. De l’avis de la Cour, il existe un lien entre
                 les droits de souveraineté revendiqués par le Costa Rica sur le territoire
                 litigieux et la troisième mesure conservatoire sollicitée.
                    33. La quatrième mesure conservatoire demandée par le Costa Rica
                 vise à ce que chacune des Parties informe la Cour de la manière dont
                 elle assure la mise en œuvre de toute mesure conservatoire que celle-ci
                 indiquerait, au plus tard une semaine après le prononcé de l’ordon-
                 nance. Cette demande, qui complète les trois premières, ne vise pas à
                 protéger les droits du Costa Rica mais tend à assurer le respect des
                 ­
                 mesures conservatoires éventuellement indiquées par la Cour. Aussi
                 n’est‑il pas nécessaire d’établir l’existence d’un lien entre les droits reven-
                 diqués par le Costa Rica et la quatrième mesure conservatoire
                 demandée.


                             III. Risque de préjudice irréparable et urgence

                    34. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des
                 mesures conservatoires lorsqu’un préjudice irréparable risque d’être causé
                 aux droits en litige dans une procédure judiciaire (voir, par exemple, Cer‑
                 taines activités menées par le Nicaragua dans la région frontalière (Costa
                 Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
                 C.I.J. Recueil 2011 (I), p. 21, par. 63).
                    35. Le pouvoir de la Cour d’indiquer des mesures conservatoires ne
                 sera exercé que s’il y a urgence, c’est‑à‑dire s’il existe un risque réel et
                 imminent qu’un préjudice irréparable soit causé aux droits en litige avant

                                                                                              11




5 Ord 1051.indb 19                                                                                  24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 362

                 que la Cour n’ait rendu sa décision définitive (C.I.J. Recueil 2011 (I),
                 p. 21‑22, par. 64). La Cour doit donc examiner s’il existe un tel risque en
                 l’espèce.

                                                      *   *
                    36. Le Costa Rica soutient que, à travers la construction et le dragage
                 en cours des caños, le Nicaragua tente de modifier, de façon unilatérale et
                 à son profit, l’emplacement et la configuration du fleuve San Juan. De son
                 point de vue, ces activités du Nicaragua font peser sur ses droits un risque
                 réel et imminent de préjudice irréparable. A l’appui de ses arguments, le
                 Costa Rica a soumis deux rapports d’experts.
                    Dans ce contexte, le Costa Rica se réfère en particulier à une tranchée
                 creusée sur la plage au nord du caño oriental, tranchée qui était déjà
                 visible sur une photographie aérienne prise le 18 septembre 2013 et au
                 moyen de laquelle le Nicaragua entend, selon lui, couper artificiellement
                 cette plage et, ainsi, relier le caño oriental à la mer des Caraïbes de manière
                 à donner un nouveau cours au San Juan. Il affirme que, entre le 18 sep-
                 tembre 2013 et le 5 octobre 2013, les travaux sur la plage ont connu une
                 progression telle qu’il ne reste plus que sept mètres entre l’extrémité de
                 cette tranchée et la mer.
                    Le Costa Rica soutient en outre que, au cours de cette même période,
                 un nouveau point d’entrée dans le caño oriental a été ouvert dans le
                 San Juan.
                    37. Le Costa Rica argue que, bien que les opérations de dragage aient
                 été menées sous la direction d’une personne, M. Pastora, la responsabilité
                 en revient au Nicaragua, au motif que M. Pastora travaillait avec l’auto-
                 rité portuaire nationale et que l’armée nicaraguayenne était au courant de
                 ses activités. Pour le Costa Rica, M. Pastora a été nommé par le président
                 du Nicaragua et ses activités ont été approuvées par le ministère de l’en-
                 vironnement et des ressources naturelles du Nicaragua. D’ailleurs, ajoute
                 le Costa Rica, M. Pastora a lui‑même déclaré qu’il conduisait ces opéra-
                 tions sur les instructions du Gouvernement nicaraguayen.
                    38. Le Costa Rica affirme par ailleurs que la présence de ressortissants
                 nicaraguayens dans le territoire litigieux, et notamment de membres des
                 forces armées de cet Etat, risque de causer un préjudice irréparable sup-
                 plémentaire aux droits costa‑riciens qui font l’objet de la présente affaire.
                 Il soutient que le campement nicaraguayen établi près du caño oriental est
                 un campement militaire qui se trouve dans le territoire litigieux, à savoir
                 le territoire situé entre la rive droite du fleuve San Juan et la lagune de
                 Harbor Head.
                    39. Enfin, le Costa Rica estime que des travaux de remise en état sont
                 nécessaires pour éviter le risque que le cours du San Juan se trouve modi-
                 fié. Il soutient que, si tel était le cas, il serait extrêmement difficile, voire
                 impossible, d’en rétablir le cours initial au moyen de travaux de génie civil
                 et que de tels travaux seraient, en tout état de cause, susceptibles de cau-
                 ser des dommages à l’environnement. Il affirme que la situation revêt un

                                                                                               12




5 Ord 1051.indb 21                                                                                   24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 363

                 caractère d’urgence en raison du début de la saison des pluies, au cours de
                 laquelle le débit du fleuve atteindra son plus haut niveau, favorisant l’éro-
                 sion et le risque de déviation du fleuve par rapport à son cours naturel.
                 Selon le Costa Rica, les travaux sur le caño oriental ont progressé de
                 manière telle qu’il existe un risque de déviation du cours du fleuve San
                 Juan. Outre le risque associé à l’action de la nature, le Costa Rica indique
                 que le San Juan court celui d’être dévié de son tracé si le Nicaragua pour-
                 suit ses opérations de dragage ou continue d’agrandir la tranchée située
                 près du caño oriental.

                                                      *
                     40. Le Nicaragua fait valoir que, dans les deux rapports d’experts pro-
                 duits par le Costa Rica, il est conclu que le cours du San Juan ne pourrait
                 être modifié que si le creusement de la tranchée devait se poursuivre afin
                 de relier le caño oriental à la mer. Selon lui, toutes les demandes du
                 Costa Rica ayant trait à un préjudice irréparable reposent sur l’hypothèse
                 que les travaux sur les caños se poursuivront et occasionneront la rupture
                 du cordon littoral séparant le caño oriental de la mer des Caraïbes. Le
                 Nicaragua reconnaît que la tranchée a été creusée près du caño oriental,
                 et qu’elle pourrait aisément être prolongée jusqu’à la mer. Il insiste toute-
                 fois sur le fait que, conformément aux instructions données par le pré-
                 sident du Nicaragua, M. Daniel Ortega, le 21 septembre 2013, tous les
                 travaux entrepris sur les caños et la plage, y compris sur la tranchée, ont
                 cessé. Bien qu’il ne nie pas que des activités de dragage aient eu lieu avant
                 cette date, le Nicaragua fait valoir que, puisque ces activités ont à présent
                 cessé et ne reprendront plus, il n’existe aucun risque réel et imminent
                 qu’un préjudice irréparable soit causé aux droits allégués du Costa Rica
                 avant que la Cour ait rendu sa décision définitive.
                     S’agissant du nouveau point d’entrée dans le caño oriental dont le
                 Costa Rica affirme qu’il est visible sur l’image du 5 octobre 2013, le Nica-
                 ragua soutient que ce nouveau point d’entrée, si tant est qu’il existe réel-
                 lement, n’est qu’une brèche minuscule et n’est pas assez vaste pour
                 détourner une part suffisante des eaux du fleuve et déclencher l’affouille-
                 ment du caño ou le creusement d’une nouvelle voie jusqu’à la mer.
                     En ce qui concerne la tranchée qui apparaît en gros plan sur l’image du
                 5 octobre 2013, le Nicaragua soutient que le danger invoqué par le
                 Costa Rica ne deviendrait réel que si cette tranchée était achevée.
                     41. Le Nicaragua se défend d’avoir envoyé M. Pastora dans le territoire
                 litigieux ou de l’avoir autorisé à s’y livrer à des opérations de dragage, et
                 affirme n’avoir eu connaissance des activités de ce dernier que le 18 sep-
                 tembre 2013. Il reconnaît que ses militaires ont vu M. Pastora, mais ajoute
                 qu’ils ont pu supposer que celui‑ci était autorisé à se trouver dans le sec-
                 teur. Selon le Nicaragua, sa responsabilité éventuelle à raison des actes de
                 M. Pastora ne peut être établie au stade des mesures conservatoires.
                     42. Se référant à la présence d’agents et de matériel dans le terri-
                 toire litigieux, le Nicaragua relève que, dès qu’il a eu confirmation d’une

                                                                                           13




5 Ord 1051.indb 23                                                                               24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 364

                 entrée non autorisée dans ce territoire, le président Ortega a, le 21 sep-
                 tembre 2013, donné pour instructions de retirer immédiatement tous
                 agents, installations et matériel, des instructions qui ont été immédiate-
                 ment exécutées. Par ailleurs, le Nicaragua affirme avoir le droit de main-
                 tenir des soldats, ou toute autre personne, sur ce qu’il décrit comme un
                 banc de sable s’étendant le long de la plage en face du territoire litigieux.
                 A une question posée par un membre de la Cour, le Nicaragua a répondu
                 que la plage située au nord des deux nouveaux caños correspondait selon
                 lui « au banc de sable, ou [d’]’île, qui a[vait] toujours été considéré comme
                 faisant partie de son territoire incontesté ».

                   43. Le Nicaragua estime inutile de procéder à des travaux de remise en
                 état étant donné que, même en l’absence de tels travaux, les sédiments
                 charriés par le San Juan finiront selon lui par gagner les caños, qui s’en-
                 vaseront à leur tour jusqu’à s’assécher complètement. Il déclare du reste
                 qu’il est disposé à combler la tranchée creusée sur la plage et que ce ne
                 serait l’affaire que de quelques jours.

                                                     *  *
                    44. La Cour fait observer que, depuis son ordonnance du 16 juillet 2013
                 sur les demandes tendant à la modification de l’ordonnance en indication
                 de mesures conservatoires du 8 mars 2011 (voir paragraphe 11 ci‑dessus),
                 la situation dans le territoire litigieux a changé. Dans son ordonnance du
                 8 mars 2011, ce territoire était défini comme étant « la partie septentrionale
                 de Isla Portillos, soit la zone humide d’environ trois kilomètres carrés
                 comprise entre la rive droite du caño litigieux [de 2011], la rive droite du
                 fleuve San Juan lui‑même jusqu’à son embouchure dans la mer des
                 Caraïbes et la lagune de Harbor Head » (Certaines activités menées par le
                 Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
                 conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 19,
                 par. 55). Les éléments de preuve présentés à la Cour font apparaître que
                 deux nouveaux caños ont été construits dans ce territoire. Les images satel-
                 lite produites par le Costa Rica montrent que si, le 30 juin 2013, aucun
                 élément n’attestait l’existence du moindre caño dans la partie septentrio-
                 nale du territoire litigieux, le 5 septembre 2013, en revanche, deux nou-
                 veaux caños y étaient clairement visibles. En outre, la photographie du
                 18 septembre 2013 soumise par le Costa Rica laisse voir une tranchée peu
                 profonde qui débute là où le caño oriental s’achève en direction de la mer.
                 Il ressort de l’image satellite du 5 octobre 2013 que cette tranchée a été
                 prolongée et coupe actuellement à travers la plage, n’étant séparée de la
                 mer que par une mince bande de sable. Le Nicaragua reconnaît d’ailleurs
                 l’existence des deux nouveaux caños et de la tranchée, mais soutient que
                 tous les travaux en rapport avec ceux‑ci ont cessé à la suite des instructions
                 données par le président Ortega le 21 septembre 2013.
                    45. Le Nicaragua admet que les opérations de dragage menées pour
                 construire les caños sont l’œuvre d’un groupe de ressortissants nicara-

                                                                                            14




5 Ord 1051.indb 25                                                                                24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 365

                 guayens conduits par M. Pastora, dans le cadre de l’exécution d’un projet
                 visant à améliorer la navigation sur le San Juan. Ce projet, qui, selon le
                 rapport de l’autorité portuaire nationale, a été conçu « afin d’assurer
                 l’écoulement naturel du San Juan vers le delta situé à son embouchure »,
                 est notamment mené à bien « à l’aide d’une drague à succion ». Il a été
                 approuvé par le ministère de l’environnement et des ressources naturelles
                 du Nicaragua. M. Pastora a été chargé par le président nicaraguayen de
                 mettre en œuvre ce projet et l’autorité portuaire nationale s’est adressée à
                 lui en tant que « délégué du gouvernement responsable des travaux de
                 dragage ».
                    46. La Cour note en outre que les éléments de preuve qui lui ont été
                 soumis attestent la présence, dans le territoire litigieux, d’agents nicara-
                 guayens se livrant à des opérations de dragage, ainsi que d’installations
                 (y compris de tentes de campement) et de matériel (notamment de
                 dragage). Une photographie datée du 5 février 2013 révèle également la
                 présence d’un campement de l’armée nicaraguayenne sur la plage ; ainsi,
                 depuis cette date au moins, du personnel militaire nicaraguayen est sta-
                 tionné à cet endroit. Le Nicaragua reconnaît la présence d’un campement
                 militaire sur la plage située au nord des deux nouveaux caños, qu’il estime
                 être un banc de sable (voir paragraphe 42 ci‑dessus). La Cour considère
                 toutefois que, contrairement à ce que le Nicaragua prétend, ce campe-
                 ment se trouve sur la plage elle-même à la lisière de la végétation, et est
                 donc situé sur le territoire litigieux tel que défini par elle dans son ordon-
                 nance du 8 mars 2011 (voir paragraphe 44 ci-dessus). La présence conti-
                 nue de ce campement est confirmée par les images satellite des 5 et
                 14 septembre 2013 et par la photographie du 18 septembre 2013.
                    47. En ce qui concerne la présence, dans le territoire litigieux, de ressor-
                 tissants nicaraguayens n’entrant pas dans les catégories visées au point 1 du
                 dispositif de son ordonnance du 8 mars 2011 (voir paragraphe 3 ci‑dessus),
                 la Cour a déjà fait état de ses préoccupations à cet égard dans son ordonnance
                 du 16 juillet 2013. En particulier, la Cour a fait référence aux membres du
                 Mouvement Guardabarranco de défense de l’environnement, une entité que
                 le Nicaragua présente comme un mouvement privé dont le principal objectif
                 est la mise en œuvre de programmes et de projets en rapport avec la préser-
                 vation de l’environnement. La Cour a considéré que la présence de ces per-
                 sonnes comportait un risque d’incidents susceptibles d’aggraver le différend,
                 la situation pouvant être exacerbée par l’exiguïté du territoire concerné et le
                 nombre de ressortissants nicaraguayens y séjournant régulièrement (ordon-
                 nance du 16 juillet 2013, par. 37). Les membres du Guardabarranco conti-
                 nuent d’avoir accès au territoire litigieux, comme il ressort, en particulier,
                 d’une note diplomatique adressée le 16 septembre 2013 par le ministre des
                 affaires étrangères du Costa Rica à son homologue nicaraguayen.

                                                       *
                    48. La Cour en vient à présent à la question de savoir si la situation du
                 territoire litigieux, et notamment les caños et la tranchée en leur état

                                                                                             15




5 Ord 1051.indb 27                                                                                 24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 366

                 actuel, présente un risque de préjudice irréparable pour les droits revendi-
                 qués par le Costa Rica.
                     49. Elle fait observer que, bien qu’il soit conclu dans les deux rapports
                 d’octobre 2013 produits par le Costa Rica que le cours du San Juan
                 ne pourrait être modifié que si le creusement de la tranchée située près du
                 caño oriental se poursuivait, les experts auteurs de ces rapports sont
                 ­parvenus à ce constat sur la base de ce qu’ils pouvaient voir de la tran-
                  chée en question sur les images satellite prises les 5 et 14 septembre 2013 et
                  sur la photographie du 18 septembre 2013. Or, vu la longueur, la largeur
                  et la position de cette tranchée sur l’image satellite du 5 octobre 2013,
                  la Cour considère qu’il existe un risque réel de voir celle‑ci atteindre
                  la mer soit par l’action de la nature, soit par celle de l’homme, voire par
                  leur action conjointe. Le fleuve San Juan se trouverait ainsi relié à la
                  mer des Caraïbes par le caño oriental. La Cour dispose de suffisamment
                  d’éléments pour conclure qu’une modification du cours du fleuve San
                  Juan pourrait s’ensuivre, avec de sérieuses conséquences pour les droits
                  revendiqués par le Costa Rica. La Cour est donc d’avis que la ­situation
                  du territoire litigieux révèle l’existence d’un risque réel de préjudice irré-
                  parable pour les droits revendiqués par le demandeur en ­l’espèce.

                    50. La Cour estime en outre qu’il y a urgence. Le risque de préjudice
                 irréparable constaté au paragraphe précédent n’est pas seulement réel
                 mais semble également revêtir un caractère imminent, pour les raisons
                 suivantes. Premièrement, pendant la saison des pluies, le débit accru des
                 eaux coulant dans le San Juan, et donc dans le caño oriental, pourrait
                 avoir pour effet de prolonger la tranchée et de la relier à la mer, au risque
                 d’amener ainsi le fleuve à suivre un nouveau cours. Deuxièmement, la
                 tranchée pourrait également être reliée à la mer sans grande difficulté par
                 des personnes entrées dans cette zone depuis le sol nicaraguayen, ce qui
                 ne leur demanderait guère d’efforts ou de matériel. Troisièmement, un
                 campement militaire nicaraguayen est établi à seulement quelques mètres
                 de la tranchée, dans une zone qui, selon le Nicaragua, ne fait pas partie
                 du territoire litigieux. Quatrièmement, en réponse à la question d’un
                 membre de la Cour concernant l’emplacement du matériel utilisé pour
                 construire les caños, le Nicaragua a indiqué à la Cour où se trouvaient les
                 dragues, sans toutefois exclure que puissent se trouver dans le territoire
                 litigieux d’autres équipements susceptibles d’être utilisés pour prolonger
                 la tranchée. A cet égard, la Cour prend note des instructions du 21 sep-
                 tembre 2013, par lesquelles le président du Nicaragua a signifié au pré-
                 sident exécutif de l’autorité portuaire nationale que « les travaux de
                 nettoyage menés dans la zone du delta … d[evaient] cesser immédiate-
                 ment » et qu’il « d[evait] être procédé … au retrait du personnel et du
                 matériel présents » dans le territoire litigieux. La Cour prend également
                 note des assurances du Nicaragua, telles qu’elles ont été formulées par
                 son agent à l’audience en réponse à la question d’un membre de la Cour,
                 à savoir qu’il s’estimait tenu de ne pas entreprendre d’activités tendant à
                 relier l’un ou l’autre de ces deux caños à la mer, et d’empêcher toutes per-

                                                                                             16




5 Ord 1051.indb 29                                                                                 24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 367

                 sonnes ou tous groupes de personnes d’entreprendre de telles activités.
                 Toutefois, la Cour n’est pas convaincue que ces instructions et assurances
                 soient suffisantes pour écarter tout risque imminent de préjudice irrépa-
                 rable, étant donné que le Nicaragua a reconnu que des personnes relevant
                 de sa juridiction avaient entrepris dans le territoire litigieux des activités
                 contraires à l’ordonnance du 8 mars 2011, à savoir la construction des
                 deux nouveaux caños.


                                          IV. Mesures à prendre

                    51. La Cour conclut de ce qui précède que, vu les circonstances, et
                 étant donné que toutes les conditions auxquelles son Statut subordonne
                 l’indication de mesures conservatoires sont remplies, il y a lieu pour elle
                 d’indiquer de telles mesures afin de répondre à la nouvelle situation pré-
                 valant dans le territoire litigieux. Ces mesures viendront s’ajouter à celles
                 s’imposant déjà aux Parties en vertu de l’ordonnance du 8 mars 2011.
                    52. La Cour rappelle que, lorsqu’une demande en indication de
                 mesures conservatoires lui est présentée, elle a le pouvoir, en vertu de son
                 Statut, d’indiquer des mesures totalement ou partiellement différentes de
                 celles qui sont sollicitées. Le paragraphe 2 de l’article 75 du Règlement
                 mentionne expressément ce pouvoir de la Cour, que celle‑ci a déjà exercé
                 en plusieurs occasions par le passé (voir, par exemple, Demande en inter‑
                 prétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar
                 (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), mesures conserva‑
                 toires, ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 551,
                 par. 58). Dans la présente affaire, ayant examiné le libellé des mesures
                 conservatoires demandées par le Costa Rica, la Cour conclut que les
                 mesures à indiquer n’ont pas à être identiques à celles qui sont sollicitées.
                    53. La Cour est d’avis que des travaux de comblement doivent être
                 réalisés immédiatement sur la tranchée située près du caño oriental.
                 Compte tenu des circonstances de l’affaire et, en particulier, du fait que le
                 creusement de la tranchée a été effectué par des agents du Nicaragua,
                 c’est à celui-ci qu’il incombe de combler cette tranchée, nonobstant le
                 point 1 du paragraphe 86 de l’ordonnance du 8 mars 2011. Le Nicaragua
                 devra s’exécuter dans les deux semaines suivant la date de la présente
                 ordonnance. Il devra informer immédiatement la Cour de l’achèvement
                 des travaux de comblement de la tranchée et lui fournir, dans un délai
                 d’une semaine à compter de cet achèvement, un rapport contenant toutes
                 les précisions nécessaires, photographies à l’appui.
                    54. S’agissant des deux nouveaux caños, la Cour rappelle que ceux‑ci
                 sont situés dans le territoire litigieux faisant partie de la zone humide
                 « Humedal Caribe Noreste », à l’égard de laquelle le Costa Rica a des obli-
                 gations au titre de la convention de Ramsar. Partant, en attendant l’arrêt
                 sur le fond, le Costa Rica devra consulter le Secrétariat de la convention
                 de Ramsar pour obtenir une évaluation de la situation environnementale
                 engendrée par la construction des deux nouveaux caños. Compte tenu de

                                                                                            17




5 Ord 1051.indb 31                                                                                24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 368

                 tout avis d’expert formulé par le Secrétariat, le Costa Rica pourra prendre
                 des mesures appropriées au sujet des nouveaux caños, dès lors que de telles
                 mesures seront nécessaires pour empêcher qu’un préjudice irréparable soit
                 causé à l’environnement du territoire litigieux. Ce faisant, le Costa Rica
                 évitera de porter atteinte de quelque façon que ce soit au fleuve San Juan.
                 Le Costa Rica informera préalablement le Nicaragua de telles mesures.
                     55. Pour ce qui est de la présence d’agents, d’installations et de matériel
                 nicaraguayens dans le territoire litigieux, la Cour rappelle que, dans son
                 ordonnance du 8 mars 2011, elle avait indiqué, à titre de première mesure
                 conservatoire, que « [c]haque Partie s’abstiendra[it] d’envoyer ou de maintenir
                 sur le territoire litigieux … des agents, qu’ils soient civils, de police ou de sécu-
                 rité » (Certaines activités menées par le Nicaragua dans la région frontalière
                 (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
                 C.I.J. Recueil 2011 (I), p. 27, par. 86, point 1). La Cour estime à présent que,
                 étant donné les conclusions auxquelles elle est parvenue plus haut quant à la
                 présence dans le territoire litigieux d’agents se livrant à des opérations de
                 dragage et à l’existence d’un campement de l’armée nicaraguayenne, la mesure
                 conservatoire indiquée dans son ordonnance du 8 mars 2011 doit être renfor-
                 cée et complétée. Partant, la Cour considère que le Nicaragua, après avoir
                 comblé la tranchée creusée sur la plage, devra i) assurer le retrait du territoire
                 litigieux de tous agents, qu’ils soient civils, de police ou de sécurité ; et ii) empê-
                 cher l’entrée de tels agents dans ledit territoire.
                     56. En ce qui concerne la présence sur le territoire litigieux de per-
                 sonnes privées relevant de la juridiction du Nicaragua ou sous son
                 contrôle, la Cour a déjà exprimé sa préoccupation à cet égard dans son
                 ordonnance du 16 juillet 2013 (C.I.J. Recueil 2013, p. 240, par. 37). S’agis-
                 sant de l’accès continu au territoire litigieux des membres du Mouvement
                 Guardabarranco de défense de l’environnement (voir paragraphe 47
                 ci-dessus), la Cour considère que le Nicaragua devra assurer le retrait du
                 territoire litigieux de toutes personnes privées relevant de sa juridiction ou
                 sous son contrôle et empêcher leur entrée dans ledit territoire.

                                                             *
                                                         *       *

                    57. La Cour rappelle que ses « ordonnances indiquant des mesures
                 conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga-
                 toire » (LaGrand (Allemagne c. Etats‑Unis d’Amérique), arrêt, C.I.J.
                 Recueil 2001, p. 506, par. 109) et créent donc des obligations juridiques
                 internationales s’imposant aux deux Parties (voir, par exemple, Certaines
                 activités menées par le Nicaragua dans la région frontalière (Costa Rica
                 c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
                 C.I.J. Recueil 2011 (I), p. 26‑27, par. 84). Elle rappelle en outre que la
                 question du respect des mesures conservatoires indiquées dans une affaire
                 peut être examinée dans le cadre de la procédure principale (voir Cer‑
                 taines activités menées par le Nicaragua dans la région frontalière (Costa
                 Rica c. Nicaragua) ; Construction d’une route au Costa Rica le long du

                                                                                                     18




5 Ord 1051.indb 33                                                                                         24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 369

                 fleuve San Juan (Nicaragua c. Costa Rica), demandes reconventionnelles,
                 ordonnance du 18 avril 2013, C.I.J. Recueil 2013, p. 215, par. 40).

                                                         *
                                                     *       *

                   58. La décision rendue en la présente procédure ne préjuge en rien de
                 toute question relative au fond ou de tout autre point devant être tranché
                 au stade du fond. Elle laisse intact le droit des Gouvernements du
                 Costa Rica et du Nicaragua de faire valoir leurs moyens en ces matières.

                                                         *
                                                     *       *

                     59. Par ces motifs,
                     La Cour,
                     1) A l’unanimité,
                   Réaffirme les mesures conservatoires indiquées dans son ordonnance
                 du 8 mars 2011 ;
                     2) Indique à titre provisoire les mesures conservatoires suivantes :
                     A) A l’unanimité,
                    Le Nicaragua devra s’abstenir de toute activité de dragage ou autre
                 activité dans le territoire litigieux, et, en particulier, de tous travaux sur
                 les deux nouveaux caños ;
                     B) A l’unanimité,
                    Nonobstant le point 2 A) ci-dessus et le point 1 du paragraphe 86 de l’or-
                 donnance du 8 mars 2011, le Nicaragua devra, dans un délai de deux
                 semaines à compter de la date de la présente ordonnance, combler la tran-
                 chée creusée sur la plage au nord du caño oriental ; il devra informer immé-
                 diatement la Cour de l’achèvement des travaux de comblement de la tranchée
                 et lui fournir, dans un délai d’une semaine à compter de cet achèvement, un
                 rapport contenant toutes les précisions nécessaires, photographies à l’appui ;
                     C) A l’unanimité,
                    Sauf nécessité liée à la mise en œuvre des obligations énoncées au
                 point 2 B) ci‑dessus, le Nicaragua devra i) assurer le retrait du territoire
                 litigieux de tous agents, qu’ils soient civils, de police ou de sécurité ;
                 et ii) empêcher l’entrée de tels agents dans ledit territoire ;
                     D) A l’unanimité,
                   Le Nicaragua devra assurer le retrait du territoire litigieux de toutes
                 personnes privées relevant de sa juridiction ou sous son contrôle et empê-
                 cher leur entrée dans ledit territoire ;

                                                                                            19




5 Ord 1051.indb 35                                                                                24/06/14 15:58

                 certaines activités ; construction d’une route (ordonnance 22 XI 13) 370

                     E) Par quinze voix contre une,
                    Après avoir consulté le Secrétariat de la convention de Ramsar et
                 ­ réalablement informé le Nicaragua, le Costa Rica pourra prendre des
                 p
                 mesures appropriées au sujet des deux nouveaux caños, dès lors que de
                 telles mesures seront nécessaires pour empêcher qu’un préjudice irrépa-
                 rable soit causé à l’environnement du territoire litigieux ; ce faisant, le
                 Costa Rica évitera de porter atteinte de quelque façon que ce soit au
                 fleuve San Juan ;
                     pour :    M. Tomka,     président ;  M. Sepúlveda-Amor, vice‑président ;
                       MM. Owada, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
                       Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari,
                       juges ; M. Dugard, juge ad hoc ;
                     contre : M. Guillaume, juge ad hoc ;
                     3) A l’unanimité,
                   Décide que les Parties devront l’informer, tous les trois mois, de la
                 manière dont elles assurent la mise en œuvre des mesures conservatoires
                 indiquées ci‑dessus.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le vingt-deux novembre deux mille treize, en trois exem-
                 plaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de la République du
                 Costa Rica et au Gouvernement de la République du Nicaragua.


                                                                           Le président,
                                                                   (Signé) Peter Tomka.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.




                    M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
                 opinion individuelle ; MM. les juges ad hoc Guillaume et Dugard
                 joignent des déclarations à l’ordonnance.

                                                                           (Paraphé) P.T.
                                                                           (Paraphé) Ph.C.




                                                                                             20




5 Ord 1051.indb 37                                                                                 24/06/14 15:58

